DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 and 03/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Swaminathan, USPG_Pub. 2018/0160160.


a transceiver, configured to receive first information sent by a client, wherein the first information is used to indicate a spatial position of a region in which a first target video picture is located (Para. 116, 120; fig. 7, 720, 726 (receiving from client and transmitting to client meets transceiver)), and the first target video picture comprises a video picture within a current viewport (Para. 46-47, 145 (the received viewport information from the client device meets first information it has filed-of-view information of video/image tiles within the viewport-viewport is also spatial having position/location data for example co-ordinates)); 
a processor (fig. 1, 104, fig. 10, 1002; Para. 161 (processor 1002 is a component of 104)), configured to determine a second target video picture based on the first information, wherein the second target video picture comprises the first target video picture (Para. 47 (the streamed tile to the client from server based on viewport information meets second targeted video picture since it comprises the tiles in the viewport information in prioritized manner)); and 
the transceiver (fig. 7, 720, 726 (receive and transmit meets transceiver)) is further configured to send, to the client, video data packets corresponding to the second target video picture, wherein at least one of the video data packets corresponding to the second target video picture jointly carries second information, and the second information is used to indicate spatial information of a region in which the second target video picture is located (fig. 7, , 720, 726; Para. 116, 120 (the mapped location on to the 

Regarding claim 2, Swaminathan discloses all in claim 1.  In addition Swaminathan discloses the method, wherein the first target video picture is the video picture within the current viewport, and the first information comprises spatial information of the current viewport (Para. 145).  

Regarding claim 3, Swaminathan discloses all in claim 2.  In addition Swaminathan discloses the method, wherein the method further comprises: 
sending, by the client, first viewpoint information to the server, wherein the first viewpoint information is used to indicate a current viewpoint at which the current viewport is located (Para. 116, 145).  

Regarding claim 7, Swaminathan discloses all in claim 1.  In addition Swaminathan discloses the method, wherein a panoramic video picture comprises at least two sub-regions obtained by dividing the panoramic video picture (fig. 2, 204a; Para. 48-49, 145 (204a covers multiple tiles of the panorama video shown in 202a-each tile is a sub region of the panorama video)), the current viewport covers at least one sub-region, the first information is used to indicate the sub-region covered by the current viewport (Para. 145), and the sub-region covered by the current viewport is merged to obtain the region in which the first target video picture is located (Para. 76, 145 (104 merges the tiles to overlap the viewport indicated)).  


Regarding claim 9, Swaminathan discloses all in claim 1.  In addition Swaminathan discloses the method, wherein a panoramic video picture comprises the at least two sub-regions obtained by dividing the panoramic video picture (fig. 2, 204a; Para. 48-49, 145 (204a covers multiple tiles of the panorama video shown in 202a-each tile is a sub region of the panorama video)), the current viewport covers at least one sub-region, the second information is used to indicate a sub-region covered by the second target video picture (Para. 66, 109, 113, 122, 130 (spatial relation descriptor (SRD) meets second information-viewport covers multiple tiles-Para. 145)), and the sub-region covered by the second target video picture is merged to obtain the region in which the second target video picture is located (Para. 76).  

Regarding claim 10, Swaminathan discloses all in claim 9.  In addition Swaminathan discloses the method, wherein the second information comprises at least one piece of third information, each of the at least one video data packet carries third information, the at least one video data packet jointly carries the at least one piece of third information, and third information carried in any one of the at least one video data packet is used to indicate a sub-region to which a video picture corresponding to the 

Regarding claim 11, Swaminathan discloses all in claim 1.  In addition Swaminathan discloses the method, wherein the at least one video data packet comprises a video data packet that carries a viewport identifier (Para. 22 (viewport can be identified as current or adjacent etc.)).  

Regarding claim 14, Swaminathan discloses all in claim 1.  In addition Swaminathan discloses the method, wherein the method further comprises: receiving, by the client, a description file sent by the server (Para. 130), wherein a panoramic video picture comprises at least two sub-regions obtained by dividing the panoramic video picture, the description file carries sub-region description information of each sub- region, and the sub-region description information comprises spatial information of a sub- region (fig. 2, 204a; Para. 48-49, 145 (204a covers multiple tiles of the panorama video shown in 202a-each tile is a sub region of the panorama video-layout of the tile in viewport meets spatial information)). 

Regarding claim 15, Swaminathan discloses all in claim 14.  In addition Swaminathan discloses the method, wherein the sub-region description information comprises spatial information of each sub-region on a plane, the sub- region description information further comprises mapping-type information of a video picture in each sub-region (Para. 119-120), and spatial information of each sub-region on a sphere is 
Regarding claim 16, Swaminathan discloses all in claim 14.  In addition Swaminathan discloses the method, wherein the sub-region description information comprises spatial information of each sub-region on a sphere, and the sub-region description information further comprises shape information of each sub-region (fig. 2, 204a; Para. 48-49, 145 (204a covers multiple tiles of the panorama video shown in 202a-each tile is a sub region of the panorama video-layout of the tile in viewport meets spatial information)). 

Regarding claim 17, Swaminathan discloses all in claim 1.  In addition Swaminathan discloses the method, wherein the at least one video data packet jointly carries second viewpoint information, and the second viewpoint information is used to indicate a viewpoint corresponding to the second target video picture (fig. 7, 720, 726; Para. 116, 120, 145 (the mapped location on to the 3D mesh is the location where the prioritized streams (second target video/image/picture) are streamed to be displayed to the user)).






a transceiver (Para. 116, 120; fig. 7, 720, 726 (receiving from client and transmitting to client meets transceiver)), configured to send first information to a server, wherein the first information is used to indicate spatial information of a region in which a first target video picture is located, and the first target video picture comprises a video picture within a current viewport (Para. 116, 120); and 
receive video data packets that correspond to a second target video picture and that are sent by the server, wherein the second target video picture comprises the first target video picture, at least one of the video data packets corresponding to the second target video picture jointly carries second information, and the second information is used to indicate spatial information of a region in which the second target video picture is located (Para. 116, 120; fig. 7, 9, entire).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan, USPG_Pub. 2018/0160160, in view of Hannuksela, USPG_Pub. 2018/0167613.


Swaminathan does not explicitly acceleration information of a position change speed of the current viewpoint.
Hannuksela discloses acceleration information of a position change speed of the current viewpoint (Para. 185 (Movement parameters comprising one or more of movement direction, movement speed, and movement acceleration of a view port may be received in order to effectively select a second or next spatial region for shifted viewport)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Swaminathan to include acceleration information of a position change speed of the current viewpoint as disclosed by Hannuksela in order to effectively select a second or next spatial region for shifted viewport (Para. 185).





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan, USPG_Pub. 2018/0160160, in view of Starns, USPG_Pub. 2013/0278755.

Regarding claim 5, Swaminathan discloses all in claim 3.  In addition Swaminathan discloses the method, wherein the first viewpoint information comprises spatial position information of the current viewpoint, and the method further comprises:
Page 3 of 9Application No. 17/164,838Preliminary Amendment sending, by the client, first indication information to the server (fig. 7, 720; Para. 145).
Swaminathan does not explicitly disclose a first identifier whose value is used to indicate whether the spatial position information of the current viewpoint is relative spatial position information or absolute spatial position information; and when the first identifier is a first value, the spatial position information of the current viewpoint is relative spatial position information; and when the first identifier is a second value, the spatial position information of the current viewpoint is absolute spatial position information.
Starns discloses a first identifier (orientation indicator) whose value is used to indicate whether the spatial position information of the current viewpoint is relative spatial position information or absolute spatial position information (Para. 73 (the orientation indicator can indicate the axis from which the viewport is taken so it has a different value for each type of axis ranging from Azimuth etc.)); and when the first identifier is a first value, the spatial position information of the current viewpoint is relative spatial position information (Para. 73 (orientation can be relative or absolute as indicated by the orientation indicator value)); and when the first identifier is a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Swaminathan to include a first identifier whose value is used to indicate whether the spatial position information of the current viewpoint is relative spatial position information or absolute spatial position information; and when the first identifier is a first value, the spatial position information of the current viewpoint is relative spatial position information; and when the first identifier is a second value, the spatial position information of the current viewpoint is absolute spatial position information as disclosed by Starns in order to determine the optical axis from which the images were captured (Para. 73).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan, USPG_Pub. 2018/0160160, in view of Asbun, USPG_Pub. 2019/0191203.

Regarding claim 12, Swaminathan discloses all in claim 1.  In addition Swaminathan discloses the method, wherein the method further comprises: receiving, by the client, a description file sent by the server (Para. 130 (MPD meets description file)).
However, Swaminathan does not explicitly disclose wherein the description file carries first viewport information or second viewport information, the first viewport information is used to indicate a maximum region range that is of a viewport and that is 
Asbun discloses a second viewport information, the second viewport information is used to indicate a region range of an initial viewport (Para. 76 (the MPD is updated to include a secondary content viewport information and sent to the client-the secondary viewport defines the area where the secondary content will be displayed-see fig. 8)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Swaminathan to include a second viewport information, the second viewport information is used to indicate a region range of an initial viewport as disclosed by Asbun in order to allow the client device to make effective insertion decisions for secondary contents (Para. 76).

Regarding claim 13, Swaminathan in view of Asbun discloses all in claim 12.  In addition Asbun discloses the method, wherein when the description file carries the second viewport information, the description file further carries third viewport information, wherein the third viewport information is further used to indicate a spatial Page 5 of 9Application No. 17/164,838Preliminary Amendment position of the initial viewport (fig. 8, 13; Para. 76, 119-120 (see multiple viewport information added to MPD-ad view port overlaid on initial viewport based on signaling received from server-overlay orientation meets third viewport information)).  




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY BANTAMOI/           Examiner, Art Unit 2423